DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 

On page 10 of the remark, applicant argued: “ In other words, the host logic 540 (controller) receives via a first transaction on the communication interface with the RX logic system 400, a CDF (first transaction) to configure a portion of the reconfigurable logic cores to implement application logic for an app-task.”  

The examiner can’t find this language in the spec.  Put differently, it is not clear where support exists for “receive, from an entry stage processing system and via the communication interface, a first transaction to configure a part of the reconfigurable logic to implement the application logic; receive, from the entry stage processing system and via the communication interface, a second transaction targeted at the application logic; and transmit the second transaction to the application logic.”

On page 14 of the remark, applicant argued: “ The rejection also alleges that a claimed "first transaction" "exists in order to configure FPGA with SoC logic," but the claim states that the host logic receives the transaction to configure the application logic. Office Action at 6. The SoC logic would need to configure application logic; Applicant does not see how the SoC logic, unconfigured at the time of receipt of this "first transaction," is receiving this transaction to implement application logic.”  

The examiner disagreed.  There has to be a receiving step in order to configure FPGA with SoC logic.  Without configuration, how would the FPGA function? 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) and/or under 35 U.S.C. 120, 121, 365(c), and/or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17464920, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  See 35 USC 112 rejection for details. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claim 2, it is not clear where written description exists in parent and instant application for “ a communication interface; and a reconfigurable logic comprising hardware that implements both an application logic and a host logic, wherein the host logic encapsulates the application logic based on restricting the application logic's access to the communication interface; wherein the host logic is configured to: receive, from an entry stage processing system and via the communication interface, a first transaction to configure a part of the reconfigurable logic to implement the application logic; receive, from the entry stage processing system and via the communication interface, a second transaction targeted at the application logic; and transmit the second transaction to the application logic.”   

As per claim 3, it is not clear where written description exists in parent and instant application for “ the communication interface is coupled with a physical interconnect; and the host logic further comprises a translation layer configured to format transactions between the application logic and the physical interconnect.”   

As per claim 4, it is not clear where written description exists in parent and instant application for “ the communication interface is coupled with a physical interconnect; and the host logic further comprises a translation layer configured to format transactions between the application logic and the physical interconnect.”   

It is also not clear where support exists for claims 5-19.  

As per claim 20, see rejection on claim 2. 

It is also not clear where support exists for claims 21-22.  

All dependent claims (not mentioned above) are rejected by virtue of base claim.  
 

.Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griese et al. (Hardware Support for Dynamic Reconfiguration in Reconfigurable SoC Architectures, 14th International Conference, FPL 2004 Antwerp, Belgium,August 30–September 1, 2004 Proceedings, Partial and Dynamically Reconfiguration of Xilinx Virtex-II FPGAs. In: Becker, J., Platzner, M., Vernalde, S. (eds) Field Programmable Logic and Application. FPL 2004. Lecture Notes in Computer Science, vol 3203. Springer, Berlin, Heidelberg. (Year: 2004)) (hereinafter Griese).

As per claim 2, Griese teaches: 

An apparatus comprising: 
a communication interface (Griese, pg 844, Fig 1—PLX; and 
a reconfigurable logic comprising hardware that implements both an application logic and a host logic  (Griese, pg 844, Fig 1--RAPTOR2000 Motherboard can be seen as a host; RAPTOR2000 modules can be seen as application logic), wherein the host logic encapsulates the application logic based on restricting the application logic's access to the communication interface(Griese, pg 844—configuration data can only enter through PLX); 
wherein the host logic is configured to: 
receive, from an entry stage processing system and via the communication interface, a first transaction to configure a part of the reconfigurable logic to implement the application logic (Griese, pg 844—a receiving step exists in order to configure FPGA with SoC logic [that can be destroyed] ); 
receive, from the entry stage processing system and via the communication interface, a second transaction targeted at the application logic (Griese, pg 843--a receiving step exists in order to reconfigure reconfiguration of the FPGA); and 
transmit the second transaction to the application logic  (Griese, pg 844).

As per claim 20, see rejection on claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Griese over Opencores (PCI Bridge, 2001) (hereinafter OC).

As per claim 3, Griese teaches: 

The apparatus of claim 2 (see rejection on claim 2), wherein: the communication interface is coupled with a physical interconnect (Griese, pg 844, Fig 1—PCI bus); 

Griese does not expressly teach:
the host logic further comprises a translation layer configured to format transactions between the application logic and the physical interconnect.

However, OC discloses: 
the host logic further comprises a translation layer configured to format transactions between the application logic and the physical interconnect (OC, PCI bridge—a PCI bridge can be seen as a translation layer ).


Both Griese and OC pertain to the art of digital design.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use OC’s PCI bridge because with a PCI bridge a designer considers only the system bus and can easily focus on his application.

As per claim 4, Griese teaches: 

The apparatus of claim 2 (See rejection on claim 2), wherein the host logic comprises: a first interface to a shared peripheral accessible by the application logic  (Griese, pg 844, Fig 1—PLX+local bus); 

Griese does not expressly teach:
a translation layer configured to format transactions between the shared peripheral and the application logic.

However, OC discloses: 
a translation layer configured to format transactions between the shared peripheral and the application logic (OC, PCI bridge—a PCI bridge can be seen as a translation layer ).

Both Griese and OC pertain to the art of digital design.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use OC’s PCI bridge because with a PCI bridge a designer considers only the system bus and can easily focus on his application.

As per claim 5, Griese/OC teaches: 

The apparatus of claim 4 (see rejection on claim 4), wherein the shared peripheral comprises at least one of a configurable hardware platform (CHP), a memory device, or a storage device (Griese, pg 844, Fig 1—PCI Bus+conf memory and/or conf manager can be seen as configurable hardware platform).

As per claim 6, Griese/OC teaches: 

The apparatus of claim 4 (see rejection on claim 4), wherein the shared peripheral comprises a plurality of CHPs  (Griese, pg 844, Fig 1-- PCI Bus+conf memory and/or conf manager can be seen as configurable hardware platform).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196